DISMISS and Opinion Filed May 26, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-18-01326-CV

                    ALFONSO CHAN, Appellant
                               V.
          SLK BUILDERS, LLC AND RANDALL DUKE, Appellees

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-09748

                        MEMORANDUM OPINION
                  Before Justices Molberg, Goldstein, and Smith
                          Opinion by Justice Goldstein
      We reinstate this appeal. This case was abated in February 2019 due to SLK

Builders, LLC’s bankruptcy proceeding.        See TEX. R. APP. P. 8.2. The Court

conducted an independent review of the federal Public Access to Court Electronic

Records (PACER) system which shows the bankruptcy case associated with this

appeal was terminated on April 23, 2019, effectively dissolving the automatic stay.

      We notified the parties by letter, requesting they inform the Court of the status

of the bankruptcy and of this appeal. We cautioned the parties that the case would

be reinstated and dismissed for want of prosecution unless any party gave cause as

to why it should not be dismissed. See TEX. R. APP. P. 42.3(b),(c). In response,
appellant filed a motion to retain the appeal, in which he requests the Court to

reinstate the appeal. Appellant did not, however, provide any explanation for the

two-year delay in requesting the appeal to be reinstated.

      Because we gave appellant the opportunity to show why we should not

dismiss the appeal for want of prosecution and appellant failed to do so, we dismiss

this appeal. See id. 42.3(b),(c).




                                           /Bonnie Lee Goldstein/
                                           BONNIE LEE GOLDSTEIN
                                           JUSTICE

181326F.P05




                                        –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ALFONSO CHAN, Appellant                      On Appeal from the 160th Judicial
                                             District Court, Dallas County, Texas
No. 05-18-01326-CV          V.               Trial Court Cause No. DC-18-09748.
                                             Opinion delivered by Justice
SLK BUILDERS, LLC AND                        Goldstein. Justices Molberg and
RANDALL DUKE, Appellees                      Smith participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered May 26, 2021




                                       –3–